PER CURIAM.
We are of opinion that there was no sufficient allegation of the fact that the defendant was a corporation. The allegation in the alternative is not sufficient to satisfy the requirements of the Code,1 which authorizes the issuing of an attachment, in certain cases, where the defendant is a foreign corporation. If the plaintiff is not willing to make his allegation in a definite form when he proceeds against a foreign corporation, he cannot procure the benefits of the statute given him, as against foreign corporations. The order should be reversed, with $10 costs and disbursements, and the motion granted, with $10 costs.

 Section 636.